Citation Nr: 0606387	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  05-03 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for peptic ulcer disease, 
to include dyspepsia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1957 to 
August 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied the benefit sought on appeal.

A hearing was held at the RO in November 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is of record.  


FINDING OF FACT

Peptic ulcer disease was not present during service or within 
the first postservice year, and there is no competent 
evidence that peptic ulcer, and any associated dyspepsia, is 
attributable to the veteran's military service.  


CONCLUSION OF LAW

Peptic ulcer disease was not incurred in or aggravated by 
service nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a July 2003 
letter from the RO to the appellant that was issued in 
connection with the RO's decision from which this appeal 
arose.  The letter informed the appellant of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Note also that the July 2003 VCAA letter from the RO advising 
the claimant of his rights and responsibilities in VA's 
claims process predated the RO's February 2004 decision 
initially adjudicating his claim.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in decisions 
promulgated by the United States Court of Appeals for 
Veterans Claims.  

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  Records from 
private treatment providers have also been obtained.  There 
is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  

The Board finds that VA has secured all available evidence 
and conducted all appropriate development.  Hence, the Board 
finds that VA has fulfilled its duties under the VCAA.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and peptic ulcer disease 
is manifest to a degree of 10 percent within one year from 
the date of termination of such service, such disease shall 
be presumed to have been incurred or aggravated in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Analysis

The veteran maintains that he experienced stomach problems 
during service.  He claims that he saw a private physician 
for stomach and ulcer problems, in 1959, shortly after he 
left service, and during the 1960's.  He asserts that his 
chronic stomach problems have persisted during the years 
since service.  

Service medical records disclose that the veteran was 
hospitalized for two days, during December 1958, for acute 
gastroenteritis.  He was returned to duty at his release from 
the hospital.  There were no documented recurrences of 
gastroenteritis during service, and no gastrointestinal 
defects were noted at the May 1959 examination prior to 
service separation.

The veteran was hospitalized by VA from March 1991 to April 
1991 for a condition that is not the subject of this appeal.  
He gave a history of peptic ulcer disease, dating to 1963.  
Throughout hospitalization, he was maintained on Tagamet.  
There was no evidence of peptic distress.  Subsequent medical 
records from VA and private medical sources reference the 
veteran's complaints of heartburn and dyspepsia.  The medical 
evidence, then, first establishes the presence of peptic 
ulcer disease no earlier than 1991, a point in time more than 
30 years after the veteran had completed military service, 
and hence long beyond the one year period for presumptive 
service connection peptic ulcer disease.  

A VA gastrointestinal examination was performed in January 
2004.  The examiner discussed pertinent aspects to the 
veteran's medical history both during service and the years 
thereafter.  It was the examiner's opinion that the veteran's 
dyspepsia was secondary to chronic, but stable peptic ulcer 
disease and exacerbated by a hiatal hernia.  According to the 
examiner, there was no connection between the current 
dyspepsia, peptic ulcer disease and hiatal hernia and the 
past single episode of acute gastroenteritis during service.  
In this regard, the examiner pointed out that gastroenteritis 
is a self-limiting viral infection from which the veteran 
fully recovered and was able to return to full duty two days 
later.  The examiner concluded by stating that the veteran's 
inservice gastroenteritis was not causing his current 
symptoms.  

Zeffra Rader, in a statement received in August 2004, related 
that she had been employed by Dr. George Hill from September 
1959 until his death in April 1970.  She recalled that Dr. 
Hill had treated the veteran for peptic ulcers from 1959 
until the physician's death.  

A VA gastrointestinal examination was performed in February 
2005.  The examiner remarked that the veteran had an episode 
of self-limiting gastroenteritis, in 1958, while in military 
service.  It was observed that service medical records 
documented no sequelae of that episode of gastroenteritis.  
The veteran first developed peptic ulcer disease in 
postservice years.  It was noted that there is no 
relationship between peptic ulcer disease and gastroenteritis 
because these two problems are entirely different.  The 
impression was that the veteran's current stomach condition, 
diagnosed as peptic ulcer disease and dyspepsia, had no 
relationship at all to the gastroenteritis that he developed 
on active duty.  

A statement from Arturo Saba, M.D., was received at the Board 
in January 2006, after the RO had transferred the veteran's 
records to the Board.  The veteran's representative, on 
behalf of the veteran, signed a waiver declining initial RO 
consideration of that evidence.  Dr. Saba related the 
veteran's history of dyspepsia, heartburn, and occasional 
epigastric pains since 1958.  It was stated that the veteran 
continued to have symptoms intermittently, and in 1964, was 
hospitalized for peptic ulcer disease.  It was noted that the 
veteran continued to have epigastric discomfort, heartburn, 
and nausea.  

The Board has taken note of Zeffra Rader's statement, in 
which she recalled that the veteran began receiving treatment 
for peptic ulcer disease during 1959, within one year of his 
leaving military service.  She provided that recollection 
over 40 years after the purported treatment had begun and 
over 30 years after the physician's practice had ended.  
There is, however, no independent evidence to corroborate her 
recollection.  In this regard, the veteran, at his personal 
hearing, acknowledged that Dr. Hill's medical records are not 
longer available.  As previously mentioned, the veteran's 
peptic ulcer disease, and any associated dyspepsia, was first 
medically verified more than 30 after he completed military 
service.  

Although Zeffra Rader did not identify the duties she 
performed at Dr. Hill's practice, the veteran's testimony 
indicates she was the physician's nurse.  Accordingly, the 
Board shall regard her as a health care professional.  Her 
recollection about the veteran's treatment with Dr. Hill, 
coupled with a recent statement from Dr. Sabio, have been 
offered to establish postservice continuity of 
gastrointestinal symptomatology, in order to relate current 
peptic ulcer disease to an inservice episode of 
gastroenteritis.

Factors for assessing the probative value of a medical 
opinion include the physician's access to the claims file and 
the thoroughness and detail of the opinion.  See Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  

Here, two VA gastrointestinal examiners determined that the 
veteran's inservice episode of gastroenteritis was an acute 
and transitory phenomenon; that peptic ulcer disease had its 
onset several years after his separation from service; and 
that current peptic ulcer disease, and any associated 
dyspepsia, is unrelated to inservice gastrointestinal 
symptoms.  Each physician provided a definitive opinion with 
a rationale, which was supported with specific examples from 
the veteran's medical records.  Each physician had reviewed 
the veteran's entire claims file.  Their opinions are 
persuasive and supported by the medical evidence.

By contrast, the Board assigns little probative weight to the 
opinions from Dr. Sabio and Nurse Rader, to the extent that 
those opinions are offered to link current peptic ulcer 
disease to any event or occurrence of the veteran's military 
service.  Neither of these health care professionals 
conducted a review of all the veteran's medical records.  In 
this regard, Dr. Sabio's account of the veteran's continued 
gastrointestinal symptoms during postservice years rests 
entirely on the veteran's uncorroborated history.  There is 
no indication from Dr. Sabio's statement that he had examined 
or treated the veteran prior to 2006.  

Additionally, an opinion may be reduced in probative value 
even where, as here, the statement comes from someone with 
medical training, if the medical issue requires special 
knowledge.  See, e.g., Black v. Brown, 10 Vet. App. 279 
(1997).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  There is no indication from the record that Nurse 
Rader or Dr. Sabio has expertise in gastroenterology, by 
contrast with the two VA examiners who evaluated the veteran.

The Board had carefully considered statements from the 
veteran's family members indicating that stomach problems the 
veteran experienced in service were the first indications of 
ulcer disease.  These statements are corroborative of the 
veteran's testimony to essentially the same effect.  The 
statements and testimony amount to opinions about a matter of 
medical causation.  There is no indication from the record 
that the veteran or his family members have medical training 
or expertise.  As lay persons, they are not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

For the reasons discussed above, the claim for service 
connection for peptic ulcer disease, to include dyspepsia 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 3.102; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996).  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Service connection for peptic ulcer disease, to include 
dyspepsia, is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


